NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RODRIGO RIOS-GONZALEZ,                          No.    16-72266

                Petitioner,                     Agency No. A200-964-064

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**


Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Rodrigo Rios-Gonzalez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ decision dismissing his appeal from

an immigration judge’s (“IJ”) order denying cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law. Cabantac



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 736 F.3d 787, 792 (9th Cir. 2013). We deny the petition for review.

      The agency correctly determined Rios-Gonzalez’s conviction for possession

for sale of a controlled substance, specifically cocaine salt, under California Health

and Safety Code (“CHSC”) § 11351 is an aggravated felony. See Lopez v.

Sessions, 901 F.3d 1071, 1075 (9th Cir. 2018) (using the modified categorical

approach, court determined that a record of conviction reflecting a plea to CHSC

§ 11351 involving cocaine salt showed the alien had been convicted of an

aggravated felony). As a result, he is ineligible for cancellation of removal. See

8 U.S.C. § 1229b(b)(1)(C).

      Rios-Gonzalez’s contention that he would be eligible for Federal First

Offender Act status is not persuasive, where he was convicted for possession for

sale of a controlled substance, and where the record does not indicate his petition

to have his conviction dismissed was ultimately granted. See Lopez, 901 F.3d at

1075-76 (Federal First Offender exception did not apply to conviction under CHSC

§ 11351). We are also not persuaded by Rios-Gonzalez’s contention that CHSC

§ 11351 punishes conduct not publishable by the federal equivalent.

      Rios-Gonzalez’s contention that the IJ erred in denying relief without

securing the record of conviction is not supported, where the record of conviction

is in the administrative record.

      PETITION FOR REVIEW DENIED.


                                          2                                    16-72266